IN THE SUPREME COURT OF THE STATE OF DELAWARE

PETER KOSTYSHYN,                            §
                                            §       No. 559, 2014
       Defendant Below,                     §
       Appellant,                           §       Court Below—Justice of the
                                            §       Peace Court of the State of
       v.                                   §       Delaware, in and for New
                                            §       Castle County
DEPARTMENT OF                               §
CORRECTION,                                 §
                                            §
       Plaintiff Below,                     §       JP 13-14-001995
       Appellee.                            §
                             Submitted: October 20, 2014
                             Decided:   October 22, 2014
                                      ORDER

       This 22nd day of October 2014, it appears to the Court that, by notice

dated September 30, 2014, the appellant, Peter Kostyshyn, was directed to

show cause why this appeal should not be dismissed for this Court’s lack of

jurisdiction to consider an appeal from the Justice of the Peace Court’s

dismissal of a debt action. * Kostyshyn has not responded to the notice to

show cause. Kostyshyn’s failure to respond to the notice to show cause is

deemed to be his consent to the dismissal of this appeal.



*
 Kostyshyn v. City of Wilmington, 2006 WL 2771733 (Del. Supr. Sept. 25, 2006) (“A
decision by a magistrate of the Justice of the Peace Court, whether in a civil or criminal
case, is not directly appealable to this Court.”).
      NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court

Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.

                                     BY THE COURT:

                                     /s/ Karen L. Valihura
                                            Justice




                                    2